Citation Nr: 0736923	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  96-49 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating greater than 
10 percent for left leg varicose veins status post stripping.

3. Entitlement to an initial disability rating greater than 
10 percent for tender scars status post left leg varicose 
vein stripping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In a supplemental statement of the 
case dated in July 2002, the veteran was awarded a separate 
10 percent rating for tender scars status post left leg 
varicose vein stripping, effective February 3, 1998.  In June 
2003 and March 2006 the issues were remanded for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Prior to December 22, 2006 there was no recurrence of 
varicose veins.  

3.  From December 22, 2006 onward varicose veins on the 
veteran's left leg were noted and were accompanied by pain.  

4.  Tender scars status post left leg varicose vein 
stripping, are not manifested by limitation of function.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for the veteran's service-connected PTSD have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  Prior to December 22, 2006 the criteria for an initial 
rating in excess of 10 percent for varicose veins of the left 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997 
& 2007).

3.  From December 22, 2006 onward the criteria for an initial 
rating of 20 percent (but not higher) for varicose veins of 
the left leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997 & 2007).

4.  The criteria for an initial rating in excess of 10 
percent for tender scars status post left leg varicose vein 
stripping have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 
7804 (2002 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post adjudication VCAA notice by letter dated 
in September 2005 regarding the veteran's increased rating 
claims.  In the letter, the veteran was notified of the 
evidence needed to substantiate the increased rating claims, 
namely evidence indicating an increase in severity, was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit medical records.  
The veteran was asked to submit any evidence that would 
include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective dates 
which were provided in a letter dated in March 2006).  

In this case, the initial AOJ decision denying the increased 
rating claims on appeal was prior to November 9, 2000, the 
date the VCAA was enacted.  Nevertheless, the timing defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claims as he had the opportunity to submit 
additional argument and evidence.   The increased rating 
claims were readjudicated after the content-complying VCAA 
notices as evidenced by the supplemental statement of the 
case, dated in June 2007.  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice regarding the increased rating claims is 
rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  As the veteran has not identified 
any additional evidence pertinent to the claims and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Analysis

Entitlement to an initial disability rating greater than 30 
percent for PTSD.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.

Service medical records showed the veteran was treated for 
PTSD, to include depression, insomnia and anxiety, after his 
first wife started a fire in 1988 in which she and their 
three children died.  A Medical Board Report of December 1990 
noted the veteran denied homicidal or suicidal ideation, plan 
or intent.  There was no evidence of hallucinations, 
delusions or psychosis.  Insight and judgment were adequate.  
The Medical Board concluded the veteran was fit to return to 
limited duty.  

The veteran was afforded a VA PTSD examination in June 1996.  
The veteran reported ongoing symptoms of nightmares, avoidant 
behavior, intrusive thoughts, insomnia, difficulty 
concentrating and difficulty with memory.  He had occasional 
suicidal ideation but no plan.  He denied hallucinations and 
homicidal plans.  Objective findings reported the veteran's 
mood was not depressed, he was not hypervigilant, memory was 
roughly intact and judgment and insight were good.  His 
global assessment of functioning (GAF) score was 50.  

At the time of the veteran's February 1998 VA examination, 
the examiner indicated he had symptoms of decreased memory, 
decreased concentration, occasional intrusive thoughts and 
occasional dysthymia.  The veteran had no hypervigilance, no 
high levels of anxiety and no suicidal or homicidal ideation.  
His physical examination showed he was oriented to time, 
place and person, his judgment and insight were intact.  His 
GAF score was 65.  

VA progress noted from 2002 to 2005 showed the veteran had 
intrusive thoughts, nightmares, managed his anxiety and 
continued to be treated for emotional trauma. 

The veteran's VA PTSD examination in March 2003 reported he 
was somewhat avoidant of other people and that he has a happy 
family life raising 2 small children.  He had no impairment 
of thought process or communication, no delusions or 
hallucinations; he was oriented, had no obsessive ritualistic 
behavior.  His speech was normal and there were no panic 
symptoms or impairment of impulse control.  There was present 
suicidal or homicidal ideation.  The veteran continued to 
have nightmares regarding his family's tragedy.  His GAF 
score was 70.  The examiner opined that the veteran was not 
all that disabled as he worked 30 hours per week, was raising 
2 small children and his sleep apnea was unrelated to his 
PTSD.  

The veteran's last VA PTSD examination of record was in 
December 2006, which was conducted by the same examiner as in 
March 2003.  The examiner noted that not much of anything 
changed in the past 3 years.  The veteran worked 40 hours per 
week and did not describe any occupational impairment or 
dysfunction in his home life.  The veteran did not have 
impairment of thought process or communication, did not have 
delusions or hallucinations, was not suicidal or homicidal.  
He was oriented, memory was intact, speech was normal, there 
were no panic symptoms, no impairment of impulse control, no 
ritualistic or obsessive behavior.  The veteran continued to 
experience nightmares.  His GAF score was 70.  

As stated above, under 38 C.F.R. § 4.130, Code 9411, a 50 
percent rating for PTSD is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence has not demonstrated that the veteran meets the 
criteria for a 50percent rating for PTSD.  His VA examination 
in June 1996 and February 1998 showed his memory was roughly 
intact, his judgment and insight were good and he was 
oriented to time, place and person.  His February 1998 
examination showed he did not exhibit high levels of anxiety.  
The examiner during the June 1996 VA examination noted the 
veteran had suicidal ideation, however had no plans and his 
February 1998 VA examination indicated he did not have 
suicidal or homicidal ideation.  Both the 1996 and 1998 
examination found no hypervigilance.  

The veteran's more recent VA examinations in March 2003 and 
December 2006, demonstrated no impairment of thought process 
or communication, memory was intact, speech was normal, there 
was normal orientation, no panic symptoms and no impairment 
of impulse control.  There were no delusions, hallucinations 
or ritualistic behavior.  While the veteran's 2003 VA 
examination indicated there was suicidal and homicidal 
ideation, there appears to be a typographical error in this 
statement based on remaining content of the evaluation which 
suggested the veteran did not have suicidal or homicidal 
ideation.  The same examiner conducted his VA examination in 
December 2006, noting that there was not much change in 3 
years and specifically indicated that the veteran was not 
suicidal or homicidal.  The examiner concluded the veteran 
did not describe any occupational impairment or dysfunction 
in his home life.  

The Board also believes that the reported clinical 
examination findings in conjunction with the reported GAF 
scores of 50 in 1996, a GAF score of 65 in 1998, and a GAF of 
70 in 2003 and 2006, support a finding that the veteran's 
disability picture overall falls within the criteria for a 30 
percent rating.  Global Assessment of Functioning (GAF) is a 
scale from 0 to 100, reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  Scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Although the veteran did have a GAF 
score of 50 in 1996, the symptoms reported on his June 1996 
VA examination, for reasons described above, did not meet the 
criteria for the next higher rating of 50 percent.  
Furthermore, his GAF scores from 1998 to 2006 have been 65-
70, which is indicative of mild symptoms.  At any rate, the 
Board views the clinical findings reported on examinations as 
showing that the veteran's PTSD disability picture falls 
within the criteria listed for a 30 percent rating.  In other 
words, the Board finds that there is a preponderance of 
evidence against entitlement to a rating in excess of 30 
percent.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Entitlement to an initial disability rating greater than 10 
percent for left leg varicose veins status post stripping.

The veteran's left leg varicose veins have been rated under 
Diagnostic Code 7120.  Under the criteria in effect prior to 
January 12, 1998, mild or asymptomatic varicose veins warrant 
a noncompensable evaluation.  A 10 percent rating is 
warranted for bilateral or unilateral varicose veins that are 
moderate, with varicosities of the superficial veins below 
the knee, with symptoms of pain or cramping on exertion.  
Moderately severe varicose veins involving the superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from one-to-two centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation warrant a 20 percent 
evaluation for unilateral involvement or a 30 percent 
evaluation for bilateral involvement.  A 40 percent 
evaluation is warranted for unilateral, and a 50 percent 
evaluation is applicable for bilateral, varicose veins that 
are severe in degree, involving superficial veins above and 
below the knee with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, with marked 
distortion and sacculation, edema and episodes of ulceration, 
with no involvement of deep circulation.  A 50 percent rating 
is warranted for severe unilateral pronounced varicose veins 
with findings of secondary involvement of the deep 
circulation as demonstrated by Trendelenburg's and Perthe's 
tests with ulceration and pigmentation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

Under the criteria which became effective January 12, 1998, 
varicose veins warrant a noncompensable evaluation if they 
are palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 
20 percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  An 
evaluation of 40 percent disabling is available for varicose 
veins manifested by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation, or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive boardlike edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

Service medical records revealed the veteran was treated for 
varicose veins and in 1995 his left leg was venous stripped.  

Post service, the veteran had a VA examination in June 1996, 
during which the examiner reported that in service his 
stripping of the left greater saphenous veins entailed 12 
horizontal cuts above the left knee on the medial border 
along the course of the vein to above the left knee on the 
anterior surface.  The cuts measured 1-3 cm in length and 2-3 
mm in width.  The cuts healed nicely and there was no 
recurrence of varicose veins.  His VA examination in February 
1998 found no edema and no significant residual of varicose 
veins of the left leg.  

A June 2001 VA medical record noted the veteran's complaints 
of itching and rashes on his leg, the diagnosis was stasis 
dermatitis due to venous stasis.  

His March 2003 VA examination found no evidence of venous 
insufficiency in the lower legs or vascular abnormalities, 
other than stasis dermatitis.  The diagnosis was status post 
varicose veins removal on the left leg with residuals of 
stasis dermatitis and itching.  A July 2004 VA treatment 
record noted pain in his calf with no edema.  

At the time of the veteran's last VA examination in December 
2006, he complained of aches in his left leg.  The examiner 
noted there was no edema, ulceration and induration.  The 
examiner opined there was evidence of varicose veins of left 
greater saphenous distribution extending from the distal 
medial thigh to anterior calf with no evidence of venous 
hypertension or pre-ulcerative changes.  

As presented above, under Diagnostic Code 7120 in effect 
prior to 1998, the next higher rating of 20 percent is 
warranted for unilateral involvement of moderately severe 
varicose veins involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one-to-two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation.  Under the current version of 
Diagnostic Code 7120 a 20 percent evaluation is warranted for 
persistent edema incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  

The veteran is not entitled to a 20 percent rating or higher 
under the current Code 7120 as the medical evidence 
demonstrated that he did not have edema.  His VA examinations 
dated in February 1998 and December 2006 specifically 
indicated that there was no edema.  Prior to December 2006, 
the veteran is not entitled to a higher rating under the 
older Diagnostic Code 7120 as the medical evidence, including 
his VA examinations dated in June 1996 and March 2003, showed 
no recurrence of venous insufficiency other than stasis 
dermatitis.  On his VA examination of December 22, 2006 the 
veteran complained of aches in his left leg and the examiner 
reported varicose veins of the left greater saphenous 
distribution extending from the distal medial thigh to 
anterior calf.  Thus resolving all reasonable doubt in the 
veteran's favor, the Board finds that effective December 22, 
2006 the veteran is entitled to a 20 percent rating for his 
service-connected left leg varicose veins status post 
stripping under the previous Diagnostic Code 7120.  

Entitlement to an initial disability rating greater than 10 
percent for tender scars status post left leg varicose vein 
stripping.

The veteran's service-connected scars status post left leg 
varicose vein stripping have been rated by the RO under the 
provisions of Diagnostic Code 7804.  During the pendency of 
this appeal, the criteria for evaluating scars were revised.  
Under the old rating criteria, for superficial scars that 
were tender and painful on objective demonstration, a 
10 percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under the new criteria, a superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Other applicable codes include Diagnostic Codes 7803 and 
7805.  Under the old rating criteria, superficial and poorly 
nourished scars with repeated ulceration, warranted a 10 
percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 
7803.  Under the new criteria, Diagnostic Code 7803 provides 
that scars, superficial, unstable, warrant a 10 percent 
disability evaluation.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Under the old 
and new criteria, scars may continue to also be rated based 
on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (prior and after August 
30, 2002).

The veteran's VA spine examination in June 1996 noted that 
the veteran's fall in 1977 resulted in scars on his left leg 
and knee.  Over the medial tibial plateau there was a 4.5 cm 
x 2 cm scar, which was jagged.  It was well healed, 
nonadherent and nontender.  Over the anterior tibial 
tuberosity, there was a 4 x4 diamond shaped scar, which also 
was well-healed, nonadherent and nontender.  The veteran 
attributed both scars to his fall during which skin was 
scraped off.  The examiner reported the scars were not 
adherent and were well-healed.  Upon general examination in 
June 1996, the examiner noted 2 irregular scars in shape and 
bluish in color on the left leg.  There was no tenderness and 
the veteran had full range of motion of the left knee and 
ankle.  One of the scars was on the medial border of the 
upper third of the left leg, which measured 4 cm in length 
and 2.5 cm in width.  Another one was on the anterior surface 
of the middle third of the left leg, measuring 6 cm in length 
and 4.5 cm in width.  The examiner opined the varicose veins 
were not appreciated.  

During his VA examination in February 1998, the veteran 
complained of some itching and eczema on his left leg scars.  
There was no evidence of ulceration or tissue loss.  The 
veteran had a multitude of brownish/black scars on his left 
leg which were mildly tender and mildly eczematous.  

At the time of his VA examination in March 2003, the veteran 
had itching, increased pigmentation and eczema in his left 
leg.  Physical examination revealed a 3 cm transverse scar on 
the medial aspect of his left leg, 3 inches above the knee 
where he had an incision for his varicose veins.  He had 4 
hyperpgimented areas of stasis dermatitis on his left leg 
that were 8 by 10 cm.  The areas were darkened but no 
ulcerated.  

During his December 2006 VA examination, the examiner noted a 
2 cm scar on the distal medial thigh, a 5 cm scar on the 
knee, a 4.5 cm scar of the calf, a 4 cm scar over the calf 
and 2 cm scars x 2 over the calf.  Most of his scars were 
hyperpigmented.  His scars were not tender and did not adhere 
to underlying tissue.  The examiner noted a 9.5 x 2 cm 
hyperpigmented patch over the anterolateral aspect of his 
left calf, which was likely post inflammatory in nature and 
possibly related to previous eczema and not related to vein 
stripping.  There was no evidence of crusting or exfoliation.  
There was no evidence of limitation of motion.  The examiner 
was of the opinion that there was post-inflammatory 
pigmentation over the anterolateral calf of unclear etiology 
(possibly related to previous eczema), involving less than 1 
percent of the total body surface area and 0 percent of 
exposed body surface area.  

The veteran already is in receipt of a 10 percent rating for 
tender scars status post left leg varicose vein stripping.  A 
10 percent rating is the only rating available under the 
older and current Diagnostic Codes 7803 and 7804.  The older 
and newer Diagnostic Code 7805, as well as the newer Code 
7801 need not be considered as the veteran's scars have not 
demonstrated limitation of function.  The veteran's June 1996 
VA examination reported full range of motion of the left knee 
and ankle and no evidence of limitation of motion was noted 
on his December 2006 VA examination.  

The veteran's representative in an October 2007 brief raised 
the issue of separate ratings for each scar.  The Board finds 
that separate ratings for each scar are not warranted.  Upon 
examination in February 1998, the veteran was noted to have 
mildly tender scars, however the weight of the evidence as 
reflected by examinations in June 1996 and December 2006 
found the scars not to be tender, there was no ulceration, no 
tissue loss and did not adhere to underlying tissue.  Thus a 
separate 10 percent rating for each scar is not warranted as 
the preponderance of the evidence has shown that not one 
particular scar has been evaluated as tender and/or painful.  

In sum the totality of the evidence shows the veteran is not 
entitled to a rating higher than 10 percent for his service-
connected tender scars status post left leg varicose vein 
stripping.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to an initial disability rating greater than 30 
percent for PTSD is denied.

Prior to December 22, 2006 an initial rating in excess of 10 
percent for varicose veins of the left leg is denied.  From 
December 22, 2006 onward an initial rating of 


20 percent for varicose veins of the left leg is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  

Entitlement to an initial disability rating greater than 10 
percent for tender scars status post left leg varicose vein 
stripping is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


